 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL L. OVERTON,                                No. 2:18-cv-2823 DB P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    WARDEN, CALIFORNIA HEALTH
      CARE FACILITY (C.H.C.F.), et al.,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On November 29, 2018, the court ordered plaintiff either to file an in forma pauperis
21
     application with this court or to submit the requisite filing fee and to do so within thirty days.
22
     (See ECF No. 3). One of these actions must be taken by plaintiff in order for this matter to be
23
     heard by this court. See 28 U.S.C. § 1915(a)(1), (b)(1). Thirty days have passed, and plaintiff
24
     has failed to do either, nor has plaintiff responded in any way to the court’s order. For these
25
     reasons, the undersigned will recommend that this matter be dismissed for failure to obey a court
26
     order. See Fed. R. Civ. P. 41(b).
27
     ////
28
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

 2   District Judge to this matter.

 3           IT IS FURTHER RECOMMENDED that this matter be DISMISSED for failure to obey a

 4   court order. See Fed. R. Civ. P. 41(b).

 5           These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, plaintiff may file written objections

 8   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

 9   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

10   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

11   (9th Cir. 1991).

12   Dated: January 4, 2019

13

14

15

16

17   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/over2823.noifp.f&r
18

19

20
21

22

23

24

25

26
27

28
                                                             2
